Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1 – 16) in the reply filed on 04/22/22 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 3, 6 – 7, and 13 – 15 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Martin, US20180083274A1(in IDS).

Regarding claim 1, Martin teaches an electrochemical device (battery)[0006] comprising:
an electrode comprising an alloy (anode comprising of two or more of Li, Na, and K)[0007], wherein the alloy comprises at least one alkali metal and the alloy has a solid phase and a liquid phase at a temperature between or equal to 15° C. and 30° C (the anode is in a solid/liquid state when operated at an ambient temperature of 0 – 60° C)[0003][0006][0019].

Regarding claim 2, Martin teaches the electrochemical device of claim 1, wherein the alloy comprises at least two alkali metals (anode comprising two or more selected from Li, Na, and K)[0022][0007].

Regarding claim 3, Martin teaches the electrochemical device of claim 1, wherein the alloy comprises lithium (Li), sodium (Na), and/or potassium (K)(anode comprising two or more selected from Li, Na, and K)[0022][0007].

Regarding claim 6, Martin teaches the electrochemical device of claim 1, wherein the liquid phase comprises Li, Na, and/or K )(anode comprising two or more selected from Li, Na, and K are combined to maintain the anode in a liquid state)[0022].

Regarding claim 7, Martin teaches the electrochemical device of claim 1, wherein the solid phase comprises Li, Na, and/or K (solid solutions of Li, Na, and K)[0007].

Regarding claim 13, Martin teaches the electrochemical device of claim 1, wherein the electrochemical device is a battery (battery)[0019].

Regarding claim 14, Martin teaches an electroactive material comprising:
an alloy comprising at least two alkali metals, wherein the alloy has a solid phase and a liquid phase at a temperature between or equal to 15° C. and 30° C (anode comprising of two or more of Li, Na, and K)[0007](the anode is in a solid/liquid state when operated at an ambient temperature of 0 – 60° C)[0003][0006][0019].

Regarding claim 15, Martin teaches the electroactive material of claim 14, wherein the at least two alkali meals are selected from the group consisting of Li, Na, and K (anode comprising of two or more of Li, Na, and K)[0007].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4 – 5, 8 – 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Martin, US20180083274A1 (in IDS) as applied to claims 1 and 14 above, and further in view of Burke, US20160156068A1.

Regarding claim 4, Martin teaches the electrochemical device of claim 1
Martin does not teach wherein the ratio of the solid phase to the liquid phase in the alloy is at least 50%.
Burke teaches an electrochemical device (battery)[0007] wherein an electrode of the battery is made of an alloy comprising an alkali metal [0009][0028] wherein the alloy includes a solid and liquid phase during operation [0009]. Further, Burke teaches that a solid phase portion of the alloy 50% or greater by volume (up to fully solid)[0035][0040] increases the capacity of the electrode during discharging [0010][0054]. 
Then, it would have been obvious to one skilled in the art before the filing date of the instant application to combine the teachings of Burke for the ratio of solid phase to liquid phase of a two phase electrode to increase the capacity of the cell while maintaining the self-healing characteristics. 

Regarding claim 5, Martin teaches the electrochemical device of claim 1. 
Martin does not teach wherein the ratio of the solid phase to the liquid phase in the alloy is at least 80%.
Burke teaches an electrochemical device (battery)[0007] wherein an electrode of the battery is made of an alloy comprising an alkali metal [0009][0028] wherein the alloy includes a solid and liquid phase during operation [0009]. Further, Burke teaches that a solid phase portion of the alloy 50% or greater by volume (up to fully solid)[0035][0040] increases the capacity of the electrode during discharging [0010][0054]. 
Then, it would have been obvious to one skilled in the art before the filing date of the instant application to combine the teachings of Burke for the ratio of solid phase to liquid phase of a two phase electrode to increase the capacity of the cell while maintaining the self-healing characteristics. 

Regarding claims 8 - 12, Martin teaches the electrochemical device of claim 1. 
Martin does not teach wherein the solid phase comprises Li in an amount greater than or equal to 50 mol. % or 90 mol. % based on the total number of moles in the solid phase, and wherein the solid phase comprises a greater mol. % of Li, Na, and K than the liquid phase based on the total number of moles in the alloy.
However, the mol% of each component Li, Na, and K in the solid/liquid phase at a given operating temperature is an inherent property of the alloy composition. As Martin teaches varying the composition of the alloy consisting of Li, Na, and K to change the melting point [0022] as well as an operating temperature of (0 – 60°)[0003][0006][0019] which encompasses the entire claimed range it would have been obvious to one of ordinary skill in the art to arrive at the claimed mol% values appearing in the solid phase as a result of routine experimentation. 
Separately, MPEP 2144.05IIA states, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical” which then makes the claimed limitations regarding concentrations of Li, Na, and K do not support patentability. 

Regarding claim 16, Martin teaches the electroactive material of claim 14. 
Martin does not teach wherein the ratio of the solid phase to the liquid phase in the alloy is at least 50%.
Burke teaches an electrochemical device (battery)[0007] wherein an electrode of the battery is made of an alloy comprising an alkali metal [0009][0028] wherein the alloy includes a solid and liquid phase during operation [0009]. Further, Burke teaches that a solid phase portion of the alloy 50% or greater by volume (up to fully solid)[0035][0040] increases the capacity of the electrode during discharging [0010][0054]. 
Then, it would have been obvious to one skilled in the art before the filing date of the instant application to combine the teachings of Burke for the ratio of solid phase to liquid phase of a two phase electrode to increase the capacity of the cell while maintaining the self-healing characteristics. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M GREENE whose telephone number is (571)270-1340. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK MARSHALL GREENE/Examiner, Art Unit 1724                                                                                                                                                                                                        
/BRIAN R OHARA/Examiner, Art Unit 1724